IN THE SUPRElVIE COURT OF THE STATE OF DELAWARE

CHJP L. MLINSTER,1 §
§ No. 3 14, 2015
Respondent Below, §
Appellant, § Court Below—Family Court of
§ the State of Delaware in and for
V. § New Castle County
§
WANDA A. ROBERTS, § File No. CN15-01998
§ Pet. No. 15-06504
Petitioner Below, §
Appellee. §

Submitted: September 30, 2015
Decided: October 6, 2015

O R D E R
This 6th day of October 2015, it appears to the Court that, on September 4, 2015, the

Clerk issued a notice directing the appellant, Chip L. Mnster, to Show cause Why this
appeal Should not be dismissed for Minster’s failure to pay the Family Court ﬁling fee.2
Minster has failed to respond to the notice to show cause and has not paid the ﬁling fee.
Under these circumstances, dismissal of the appeal is deemed to be unopposed.

NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2) and
29(b), that this appeal is DISMISSED.

BY THE COURT:

/s/Ran@ J. Holland

Justice

1 By Order dated June 19, 2015, the Court sua sponte assigned pseudonyms to the parties. Del. Supr. Ct.
R. 7(d).

2 By order dated September 9, 2015 and mailed on September 10, 2015, the Family Court denied Minster's

motion to proceed in forma pauperis. Minster has also failed to pay the cost of the Family Court transcript
he ordered for the appeal.